DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.		Claims 1-20 are allowed.
3.		The following is an examiner’s statement of reasons for allowance: The closest prior art of Choi et al. (U.S. patent pub. 2017/0124409 A1) discloses a method to train a convolutional neural network for object detection. Choi et al. teaches to obtain an image and regions are determined along with convolutional layers for each image followed by cascaded rejection classifiers applied to the regions and scale dependent pooling to the convolutional features to determine the object. Choi et al. nor any other prior art of record, regarding claim 1, teaches the features of “determining a first difference between a reference cuboid image location and the cuboid image location; determining a second difference between a reference representation of the cuboid and the determined representation of the cuboid; and updating weights of the cuboid detector based on the first difference and the second difference,” these, in combination with the other claim limitations. Regarding claim 17, none of the prior art of record teaches the features of "determining a first difference between a reference cuboid image location and the cuboid image location; determining a second difference between a reference representation of the cuboid and the determined representation of 
4.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
5.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND BHATNAGAR whose telephone number is (571)272-7416.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-4650.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANAND P BHATNAGAR/
Primary Examiner, Art Unit 2668
February 25, 2022